DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-33, drawn to a downhole system with a turbine alternator and an electronic controller, classified in E21B41/0085.
II. Claims 34-40, drawn to a method of starting up a downhole power generation system, classified in 44/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related a product and a process of use. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, do not overlap in scope, and are not obvious variants since the method does not require a turbine alternator and the apparatus can be actively used downhole instead of generating a start-up power.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stephen Cordes on 24 March 2022 a provisional election was made without traverse to prosecute Invention I, the downhole system, claims 21-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 34-44 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the at least one electric motor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the voltage bus" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the alternator" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-27 and 29-33 are rejected for depending from rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciglenec (US 2008/0156486).
With respect to claim 21: Ciglenec discloses a downhole system, comprising: 
a turbine alternator (37, 38) configured to convert flowing drilling fluid to electrical power (¶ [0049, 0061-66]); and 
an electronic controller (36) configured to provide active control of the turbine alternator (¶ [0050; Fig. 5]), wherein the electronic controller is configured to:
process a desired speed of the at least one electrical motor (35) to generate a desired torque current (¶ [0067-69]); and 
feed the desired torque current forward to the turbine alternator (¶ [0049-50, 0061-68]; Fig. 5), wherein the turbine alternator is responsive to the desired torque current such that it modifies the electrical power converted by the turbine alternator in response to the desired torque current (¶ [0061-69]).

Claims 28-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegeler (US 2016/00333670).
With respect to claim 28: Tegeler discloses a downhole power generation system, comprising: 
a downhole turbine alternator (20, 23) configured to generate alternating current (AC) power (¶ [0019]); and 
an alternator controller (15, 48) connected to the alternator (¶ [0025-26]; Figs. 1, 5), wherein the alternator controller controls the alternator to produce direct current (DC) power having a DC voltage that is substantially independent of a fluid flow rate (¶ [0019, 0025-26]).
With respect to claim 29: Tegeler further discloses an inverter (24) connected to the alternator and a voltage bus (¶ [0019-20]), wherein the inverter is configured to convert the AC power to the DC power on the voltage bus (¶ [0019-20]).
With respect to claim 31: Tegeler further discloses a DC voltage controller (26) configured to regulate the DC voltage (¶ [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US 2016/0348478) in view of Ciglenec.
With respect to claim 1:  Goodman discloses a downhole system comprising:
a turbine alternator (40, 48; ¶ [0018]) configured to convert flowing drilling fluid (¶ [0018]) to electrical power (¶ [0017]);	
an electronic controller ("shunt type regulator”; ¶ [0019]) configured to provide active control of the turbine alternator (¶ [0019]).
Goodman does not explicitly disclose the electronic controller configured to: 
process a desired speed of the at least one electrical motor to generate a desired torque current; and
feed the desired torque current forward to the turbine alternator, wherein the turbine alternator is responsive to the desired torque current such that it modifies the electrical power converted by the turbine alternator in response to the desired torque.
Ciglenec teaches his downhole apparatus that teaches at least one electrical motor (35; ¶ [0079]) and a torque current (¶ [0067]).

the electronic controller (Goodman ¶ [0019]) configured to: 
(i) process a desired speed of the at least one electrical motor to generate a desired torque current (Ciglenec, ¶ [0069]);
 and (ii) feed the desired torque current (Ciglenec ¶ [0069]) forward to the at least one turbine alternator (Goodman ¶ [0018]), the at least one turbine alternator responsive to the desired torque current (Ciglenec ¶ [0069]) such that it modifies the electrical power (Goodman ¶ [0017]) modifies the electrical power converted by the turbine alternator in response to the desired torque current (Goodman ¶ [0036])
in order to have “systems described below … that may be used in a downhole drilling environment … improved methods … while drilling as disclosed” (Ciglenec ¶ [0029]); and “peak power efficiency … when operating … at the alternator’s peak power operating point … extended source operating power ranges and electrical load ranges” (Goodman ¶ [0020]).
With respect to claim 22: Goodman from the combination of Goodman and Ciglenec further teaches the electronic controller is further configured to 
generate a demand current (¶ [0019]) by processing a difference between an actual voltage and a desired voltage (current is generated by the difference between both voltages) and combine the demand current (¶ [0019]).
Ciglenec from the combination of Goodman and Ciglenec further teaches his apparatus that provides a desired torque current (¶ [0069]).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the torque current of Ciglenec with the invention of Goodman and Ciglenec to combine the demand current (Goodman ¶ [0019]) and the desired torque current (Ciglenec ¶ [0069]) to obtain a command 
 With respect to claim 23: Goodman from the combination of Goodman and Ciglenec further teaches a first inverter (¶ [0030] "AC-to-DC bridge rectifier") configured to convert AC electrical power from the at least one turbine alternator (¶ [0018]) to DC power for the voltage bus (¶ 0030]); and a second inverter (¶ [0040]) configured to convert DC electrical power on the voltage bus to AC electrical power for the motor (¶ [0040]).  
With respect to claim 24: Goodman from the combination of Goodman and Ciglenec further teaches an electrical ground (16); and at least one capacitor (¶ [0038]). The combination of Goodman and Ciglenec does not teach the capacitor is deployed between the turbine alternator and the electrical ground. Examiner takes official notice that it is old and well known in the art to have a capacitor between an electrical device and a ground. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the invention of Goodman and Ciglenec to the capacitor deployed between the turbine alternator and electrical ground in order to store energy in the capacitor while the connection to the electrical ground limits the build-up of static electricity that may represent a safety hazard.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman and Ciglenec as applied to claim 21 above and further in view of Chitwood (US 6,857,486).
With respect to claim 6: The combination of Goodman and Ciglenec further teaches an electric ground (16). The combination of Goodman and Ciglenec does not explicitly teach a chopper deployed between the turbine alternator and electrical ground, the chopper configured to dissipate excess electrical power on the voltage bus to ground. Chitwood teaches a chopper (Col. 18, line 38) is known in the art.	It would have been obvious to one having ordinary skill in the art at the time of filing to combine the chopper of Chitwood with the invention of Goodman and Ciglenec by adding a chopper as taught by Chitwood where the chopper is deployed between the turbine alternator, the chopper configured to dissipate excess electrical power on the voltage bus to ground in order to have a chopper that converts DC to AC power while the electrical ground limits the build-up of static electricity that may represent a safety hazard.

	Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tegeler as applied to claim 28 above and further in view of Ciglenec.
With respect to claim 30: Tegeler discloses all aspects of the claimed invention except for the alternator controller controls a torque of the downhole turbine alternator. Ciglenec teaches it is known in the art for an alternator control (36) to control a torque (¶ [0050, 0061-68]; Fig. 5) of a downhole turbine alternator (37, 38). It would be obvious to one having ordinary skill in the art at the time of filing to combine the alternator controller of Ciglenec with the invention of Tege3ler since doing so would optimize performance of the system (Ciglenec ¶ [0050]).
With respect to claim 32: Since the alternator controller of Tegeler is in a feedback loop with the voltage controller and the alternator (¶ [0019-20, 0025-26]; Fig. 5) the DC voltage controller provides a feed forward control parameter to the alternator controller. Tegeler does not disclose the control parameter is a torque control parameter and the alternator controller uses it to control the downhole turbine alternator. Ciglenec teaches it is known in the art for an alternator control (36) to control a .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Tegeler alone.
With respect to claim 33: Tegeler further discloses the downhole turbine alternator is in electrical communication with a common voltage bus (¶ [0019-20]), and wherein the alternator controller controls the turbine alternator to produce the DC power having the DC voltage on the common voltage bus that is substantially independent of the fluid flow rate (¶ [0019-20, 0056-26]).
Tegeler does not disclose the downhole turbine alternator includes a plurality of downhole turbine alternators. It would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of turbine alternators, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-8, and 10 of U.S. Patent No. 10,947,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are fully encompassed by the claims of the issued patent.

Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.